Citation Nr: 0946915	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for hearing loss.

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a compensable rating for hypercoagulable 
state with recurrent deep venous thromboses (DVTs).


REPRESENTATION

Appellant represented by:	Marine Corps League




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to January 
1977, and from January 1991 to June 1991.  The Veteran also 
served in the U.S. Army Reserve for unverified periods of 
active duty for training and inactive duty training from 
August 1981 to May 2003, with the exception of the period of 
active duty in 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  Subsequently, the claims file was restored 
to the jurisdiction of the RO in Detroit, Michigan.  

In September 2009, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A March 2005 rating decision, which denied service 
connection for hearing loss, is final.

2.  The evidence associated with the claims file subsequent 
to the March 2005 rating decision relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for hearing loss and raises a reasonable 
possibility of substantiating the claim.

3.  Resolving all doubt in the Veteran's favor, hearing loss 
is likely related to service.

4.  Resolving all doubt in the Veteran's favor, tinnitus is 
likely related to service. 

5.  The Veteran's hypercoagulable state with recurrent DVTs 
is not productive of claudication on walking more than 100 
yards, and diminished peripheral pulses or ankle/brachial 
index of 0.9 or less.


CONCLUSIONS OF LAW

1.  Evidence received since the final March 2005 
determination wherein the RO denied the Veteran's claim for 
service connection for hearing loss is new and material and 
the Veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2009).

2.  The criteria for service connection for hearing loss have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).  

3.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  The criteria for a compensable disability rating for the 
service-connected hypercoagulable state with recurrent DVTs 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.104; Diagnostic Code 7114 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in March 2007, December 2007, and January 2009.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

Shortly before this appeal was filed, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2007, December 
2007, and January 2009 correspondence. 

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  To the extent 
there is any deficiency in this notice, such deficiency does 
not prejudice the Veteran as the Board finds that the 
evidence associated with the claims file is sufficient to 
reopen the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).

The Board notes that service treatment records covering the 
Veteran's periods of active duty are missing from the claims 
file and that all service treatment records related to his 
periods of service with the U.S. Army Reserve could not be 
located.  Available records appear to be from Reserve duty in 
the 1990s and provide information about the Veteran's DVT 
claim but not his claims for service connection for hearing 
loss and tinnitus.  In view of the decisions enunciated 
below, the Board finds that it is not necessary to address 
whether the RO made sufficient efforts in this case to obtain 
complete copies of the Veteran's service treatment records.  
There is no indication in the record of any other additional 
relevant records that are available and which the RO has 
failed to obtain.

The notice requirements pertinent to the issues on appeal 
have been met.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with these claims would 
not cause any prejudice to the appellant.

New and Material Evidence

The Veteran seeks service connection for hearing loss.  The 
RO previously considered and denied a claim for hearing loss 
in a March 2005 rating decision.  The Veteran did not perfect 
his appeal of this decision after a subsequent statement of 
the case was issued in February 2006 and, as such, it has 
become final.  38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 
20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the Board will undertake a de novo review of the new and 
material evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The claim for service connection for hearing loss was 
initially denied in the March 2005 rating decision as there 
was no evidence of hearing loss in service or of a current 
disability.  At the time of the March 2005 rating decision 
the evidence of record consisted of service treatment 
records, the report of a January 2005 VA examination about 
another disorder, documentation that medical records were not 
available from the 783rd Military Police Battalion in 
Michigan or the Michigan Army National Guard, and private 
medical records from Foote Hospital dated from January 1993 
to October 2003, and from Dr. R.H.K. dated from January 1993 
to February 2004.  Subsequently associated with the claims 
file were reports of VA examinations in June 2007, January 
2008, and September 2008; private medical evidence from ENT 
Associates of Jackson, P.C. dated in 2006; private medical 
records from Townsend Medical Center dated from July 1995 to 
June 2008; private medical records from Foote Hospital dated 
from April 2006 to February 2007; and a transcript of the 
Veteran's September 2009 Board hearing.

The evidence submitted subsequent to the March 2005 rating 
decision is new, in that it was not previously of record and 
is also material.  As noted above, the claim was initially 
denied as there was no evidence of hearing loss in service or 
of a current disability.  Subsequent to the final March 2005 
decision, a September 2008 VA audiological examination showed 
a mild sensorineural hearing loss in the right ear and a 
moderate sensorineural loss in the left ear.  This examiner 
also opined that the Veteran's current hearing loss was as 
likely as not due to noise exposure while in service.  
Presumed credible, the additional evidence received since the 
March 2005 rating decision reflects that the Veteran has been 
diagnosed with hearing loss in both ears.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").

Therefore, the evidence submitted since the final March 2005 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for hearing loss is 
reopened.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including sensorineural hearing loss, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss and 
tinnitus based on his exposure to noise in service.  For 
example, he noted on his original November 2003 service 
connection claim that while serving in Saudi Arabia in 1991 a 
Scud missile landed within 2 kilometers of his camp and set 
off alarms.  In submissions dated in August 2005 and June 
2008, the Veteran's service representative noted that the 
Veteran served as a military policeman guarding Iraqi 
prisoners during the Gulf War and that his camp came under 
Scud attacks and that while in service the Veteran had served 
as a range officer and was on a shooting team.  As noted 
above, service treatment records are incomplete and no 
hearing loss or tinnitus complaints are noted on the 
available service treatment records in the file.  No 
discharge examinations are found within the file, but the 
Board notes that in his original November 2003 claim the 
Veteran asserted that his separation physical examination 
noted a 60 percent hearing loss.  

Subsequent to service, a July 2005 private medical record 
noted when discussing emergency room treatment for blurry 
vision that the Veteran had a long history of tinnitus and 
that the tinnitus had been unchanged.

March 2006 private medical records from ENT Associates of 
Jackson, P.C. noted that the Veteran had complained of a 
gradual decrease in hearing and tinnitus and that he had 
previous exposure to loud noise when in the military.  
Examination and audiogram revealed findings compatible with a 
diagnosis of bilateral asymmetrical high frequency 
sensorineural hearing loss, worse in the left ear as compared 
to the right.  The Veteran also was given medical clearance 
for a hearing aid.  

The Veteran underwent a VA audiological examination in 
September 2008.  The Veteran complained of hearing loss and 
bilateral tinnitus for the previous 10 years and that he 
frequently had to ask people to repeat themselves.  The 
Veteran claimed that during his first period of active duty 
during the 1970s he did not wear hearing protection while he 
worked at a 200-ton chill water plant, which supplied air 
conditioning to a ship.  He also ran and instructed at a 
military rifle range from 1981 to 2003 and also admitted to 
recreational noise exposure from riding his motorcycle.  The 
Veteran described his tinnitus as bilateral and constant in 
nature.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
55
50
LEFT
        
5
15
25
65
60

Speech recognition scores on the Maryland CNC Word List were 
98 percent in both ears.  The examiner diagnosed a mild 
sensorineural hearing loss in the right ear and a moderate 
sensorineural hearing loss in the left ear.  The audiologist 
opined that the Veteran's hearing loss and tinnitus were as 
likely as not due to noise exposure from military service.  
In support, the examiner noted the Veteran's reports of a 
significant history of noise exposure without ear protection 
during the 1970s while he was on active duty.  

During his September 2009 Board hearing, the Veteran 
testified that his hearing loss began shortly after his 
discharge from service and that while in the Navy he had 
worked without hearing protection in or near a 200-ton chill 
water plant used to air-condition an aircraft carrier.  The 
Veteran asserted that his hearing loss has been progressively 
worse since service, while his tinnitus does not get any 
better but was not getting any worse.  He also testified that 
his tinnitus had gone on for years and years and had started 
after he first left service in 1977.  (See transcript at pp. 
2-4.)

Initially, the Board notes that the Veteran has been 
diagnosed with sensorineural hearing loss in both ears and 
also diagnosed with tinnitus.  Therefore, even though the 
Veteran served in Saudi Arabia in 1991, service connection 
for either disorder under the provisions of 38 C.F.R. § 3.317 
for establishing service connection for an undiagnosed 
illness for veterans who served in the Southwest Asia theater 
of operations is not warranted.

The Board also notes that some of the Veteran's service 
medical records are missing from the claims file or lost.  
The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

While it is unfortunate that the Veteran's service treatment 
records are currently unavailable, this appeal must be 
decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
obligation set forth in Cuevas and O'Hare in mind.  In 
particular, as will be discussed below, the Board will assume 
that the Veteran's account of in-service events is as he has 
described.  

After a careful review of the evidence of record, the Board 
finds that the evidence shows that the Veteran was exposed to 
significant noise during his first period of active service 
in the 1970s.

Although there is no medical evidence of any hearing loss 
disability during service, the Veteran claimed in his 
original November 2003 claim for service connection that his 
discharge examination showed a significant hearing loss.  
Unfortunately, the Veteran's service treatment records for 
his periods of active duty are not found within the claims 
file.  However, post-service medical evidence of record shows 
a current bilateral hearing loss disability.  In this regard, 
the March 2006 private medical record from ENT Associates 
shows a diagnosis of a bilateral asymmetrical high frequency 
sensorineural hearing loss.  Further, the September 2008 VA 
audiology examination shows a hearing loss disability under 
VA regulations with a 55 decibel auditory threshold at a 
frequency of 3000 Hertz of the right ear, a 65 decibel 
auditory threshold at a frequency of 3000 Hertz of the left 
ear, a 50 decibel auditory threshold at a frequency of 4000 
Hertz of the right ear, and a 60 decibel auditory threshold 
at a frequency of 4000 Hertz of the left ear.  See 38 C.F.R. 
§ 3.385.  In addition, the VA examiner concluded that the 
Veteran's hearing loss disability was as likely as not due to 
noise exposure such as described by the Veteran while in 
service in the 1970s during his first period of active duty.  
As such, the Board can conclude that the evidence is, at the 
very least, in equipoise as to whether the Veteran's current 
hearing loss disability is the result of noise exposure 
during his period of active service.  Where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. 
§ 5107.  For these reasons, the Board finds that the 
Veteran's hearing loss disability was incurred in service, 
and his claim for service connection for hearing loss is 
granted.

After a careful review of the evidence of record, the Board 
also finds that service connection for tinnitus is warranted.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition, (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Competency of evidence, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006) (the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.)

In this case, the Board finds that the Veteran's lay 
testimony during his September 2009 hearing describing the 
onset and chronicity of the ringing in his ears after service 
to be competent and credible.  In light of the Veteran's 
competent and credible account of having tinnitus since 1977, 
the current diagnosis of tinnitus, the VA examiner's medical 
opinion that the Veteran was exposed to significant noise 
while in service when he did not use ear protection in the 
1970s, and resolving all doubt in the Veteran's favor, the 
Board finds that the tinnitus had its onset as a result of 
the Veteran's period of active service in the 1970s, and thus 
service connection is warranted.

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

There is no specific diagnostic code that directly addresses 
the Veteran's service-connected hypercoagulable state with 
recurrent DVTs; however, when an unlisted condition is 
encountered, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

In this case, the Veteran's hypercoagulable state with 
recurrent DVTs is evaluated as noncompensable under 38 C.F.R. 
§ 4.104, DC 7114, which addresses arteriosclerosis 
obliterans.  Under Diagnostic Code 7114, a 20 percent rating 
is for application when there is claudication (limping) on 
walking more than 100 yards, and: diminished peripheral 
pulses or ankle/brachial index of 0.9 or less.  A 40 percent 
rating is for application when there is claudication on 
walking between 25 and 100 yards on a level grade at two 
miles per hour, and; trophic changes (thin skin, absence of 
hair, dystrophic nails) or ankle/brachial index of 0.7 or 
less.  A 60 percent rating is for application when there is 
claudication on walking between less than 25 yards on a level 
grade at two miles per hour, and; either persistent coldness 
of the extremity or ankle/brachial index of 0.7 or less.  A 
100 percent rating is for application when there is ischemic 
limb pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.  A Note defines the 
ankle/brachial index as the ration of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure.  
The normal index is 1.0 or greater.  Id.

Factual Background and Analysis

Historically, by rating action of March 2005, the RO granted 
service connection for hypercoagulable state with recurrent 
DVTs and assigned an initial noncompensable rating, effective 
November 12, 2003.  The Veteran filed for a higher rating in 
February 2007.  

Private medical evidence from Townsend Medical Center dated 
from October 2006 to June 2008 reveals that the Veteran takes 
Coumadin and Warfarin and that deep phlebitis of the leg is 
listed as one of his chronic conditions.  A November 2006 
history and physical noted the Veteran's history of DVTs and 
that he was currently taking Coumadin while a November 2007 
physical examination noted that his vascular system was 
negative for claudication.  

The medical evidence in this case consists primarily of two 
VA examinations dated in June 2007 and January 2008.

The report of the June 2007 VA arteries and vein examination 
noted that the Veteran experienced four DVTs after his return 
from Operation Desert Storm, one in his right calf and one in 
each forearm.  The Veteran reported that after his fourth 
DVT, he was placed on Coumadin and currently took 4 to 5 
milligrams daily for this.  He also reported INRs 
[international normalized ratios for anticoagulant 
monitoring] ran about 1.5 to 1.6.  He denied wearing 
compression stocking for this condition and said that he did 
not have leg ulcers.  He also denied stasis pigmentation, 
extremity pain, throbbing, swelling, aching, fatigue, 
abnormal sensations or other symptoms of DVT, or any current 
interference with his daily or recreational activities due to 
his treated DVT condition.  On examination, the Veteran's 
gait was normal and narrow-based.  Examination of upper and 
lower extremities revealed no swelling, erythema or 
induration and pulses were intact in all extremities, 
including dorsalis pedis and posterior tibialis.  There was 
no cyanosis, clubbing or edema.  Diagnosis was recurrent 
DVTs, currently asymptomatic with medical treatment.  

The Veteran underwent a VA arteries and vein examination in 
January 2008.  The Veteran disclosed that he had not had a 
DVT or change in his health since his last VA examination in 
June 2007.  He said that his private physician told him that 
he would need to take Coumadin for the rest of his life.  He 
said that he took Coumadin daily.  The Veteran denied wearing 
any compression stockings for this condition and denied leg 
or other skin ulcers or lesions or stasis pigmentation.  The 
Veteran also denied current extremity pain, throbbing, 
swelling, aching, fatigue, abnormal sensation or other 
symptoms of DVT and any interference with his activities of 
daily living, except for close blood monitoring and diet 
restrictions.  He said that his most recent INR was 1.8, 
which was slightly high for him.  On examination, the Veteran 
stood 68 inches tall and weighed 270 pounds.  His posture and 
gait were normal.  There was no swelling, tenderness or 
erythema in his arms.  His right calf appeared to be slightly 
larger than the left.  There was no ecchymosis or evidence of 
bleeding. Pulses were intact and strong 2+ in the upper and 
lower extremities, including dorsalis pedis and posterior 
tibialis.  There was no sign of cyanosis, clubbing or edema.  
Diagnosis remained hypercoagulable state with recurrent DVTs 
with condition unchanged since the June 2007 examination.

During his September 2009 Board hearing, the Veteran 
testified that he was on life-long Coumadin for his 
hypercoagulable state with recurrent DVTs, but had no 
problems or symptoms from this life-long use, except perhaps 
that he did not shave a lot.  He also noted problems with 
standing for any period of time because of pain and numbness 
in his legs.  He said that he did not do a lot of walking.  
(See transcript at pp. 5-7).  (The Board notes that a 
November 2002 private medical record of his physician, Dr. 
R.H.K., indicated that the Veteran was required to take 
Coumadin for the rest of his life because of his history of 
DVTs in his upper and lower extremities.)

Based on the foregoing, a compensable rating for the 
Veteran's hypercoagulable state with recurrent DVTs is not 
warranted.  In order to warrant a higher rating, the 
Veteran's condition must be productive of claudication on 
walking more than 100 yards, and diminished peripheral pulses 
or ankle/brachial index of 0.9 or less.  This has not been 
demonstrated in this case.  Because his pulses were intact 
and strong in the upper and lower extremities on both VA 
examinations and there was no evidence showing the Veteran 
met the criteria for the next higher 20 percent rating under 
Diagnostic Code 7114, the Board finds that the weight of the 
evidence does not support a compensable rating for this 
service-connected disorder.

The Board finds that no other potentially applicable 
diagnostic code affords the Veteran a higher rating for his 
service-connected hypercoagulable state with recurrent DVTs.  
The evidence does not show that the Veteran has been 
diagnosed with an aneurysm; thus, he is not entitled to a 
compensable rating under Diagnostic Codes 7110, 7111 or 7112.  
As there is no evidence of arteriovenous fistula, the Veteran 
is also not entitled to an increased rating under Diagnostic 
Code 7113.  Similarly, there is no evidence of thrombo-
angiitis obliterans (Buerger's disease), Raynaud's syndrome, 
or angioneurotic edema under Diagnostic Codes 7115, 7117 and 
7118.  Diagnostic Codes 7119, 7120, and 7121 are also 
inapplicable, as there is no diagnosed erythromelalgia, 
varicose veins or post-phlebitic syndrome.  Post-phlebitic 
syndromes of any etiology are rated under Diagnostic Code 
7121.  A rating of 10 percent is warranted where the Veteran 
experiences intermittent edema of an extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  However, the evidence noted above 
revealed the Veteran had no edema of any extremity or that he 
needed to use compression hosiery or extremity elevation to 
relieve pain and numbness in his legs after prolonged 
standing or walking.  Finally, the medical evidence has not 
shown cold injury residuals or soft tissue sarcoma that may 
result in increased ratings under Diagnostic Codes 7122 and 
7123.

The Veteran's representative urges the Board to consider 
rating this disability under 38 C.F.R. § 4.117, Diagnostic 
Code 7716 for aplastic anemia as that most closely describes 
the disabling nature of the Veteran's hypercoagulable state.  
Under Diagnostic Code 7716, a 10 percent rating is available 
for aplastic anemia requiring continuous medication for 
control.  However, the Board notes there is no evidence that 
the Veteran has any type of anemia.  Further, Diagnostic Code 
7716 is found within that section of VA's Rating Schedule 
that is concerned with rating hemic and lymphatic systems 
(38 C.F.R. § 4.117) while the Veteran's service-connected 
disability has been rated under that section concerned with 
rating the cardiovascular system, and more specifically 
diseases of the arteries and veins (38 C.F.R. § 4.104).  
Based on the medical evidence found within the claims file, 
the Board finds no reason to disturb VA's choice of rating 
criteria for the Veteran's DVT disorder.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

As a final note, the Board finds that the signs and symptoms 
of the Veteran's service-connected DVT disorder have been 
shown to be relatively consistent during the entire appeal 
period; therefore, "staged ratings" are not warranted.

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the disability rating for hypercoagulable 
state with recurrent DVTs.  There is a three-step analysis 
for determining whether an extraschedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
First, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalizations).  
If the factors of step two are found to exist, the third step 
is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id. at 116.  After a thorough review 
of the record, including the testimony of the Veteran during 
his Board hearing, the Board is convinced that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology for his DVT disorder during the time 
period of this appeal, and that the assigned rating is 
adequate.  Therefore, no referral for extraschedular 
consideration is required in this case.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim for a compensable 
rating for his hypercoagulable state with recurrent DVTs.


ORDER

New and material evidence having been received, the claim for 
service connection for hearing loss is reopened.

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

Entitlement to a compensable rating for hypercoagulable state 
with recurrent deep venous thromboses is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


